Order filed May 22, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00025-CV
                             NO. 14-14-00160-CV
                               ____________

       FIREMAN'S FUND INSURANCE COMPANY, Appellant
                            V.
 TRIYAR COMPANIES, LLC, TRIYAR COMPANIES, INC FKA TRIYAR
    COMPANIES, LLC, SJM REALTY, LTD., AND GPM HOUSTON
                 PROPERTIES, LTD, Appellees

                                      and

TRIYAR COMPANIES, LLC, TRIYAR COMPANIES, INC. FKA TRIYAR
   COMPANIES, LLC, SJM REALTY, LTD., AND GPM HOUSTON
               PROPERTIES, LTD, Appellants
                                      V.
          FIREMAN'S FUND INSURANCE COMPANY, Appellee

                     On Appeal from the 55th District Court
                             Harris County, Texas
               Trial Court Cause Nos. 2010-47654A & 2010-47654

                                   ORDER

      On December 11, 2013, Fireman’s Fund Insurance Company filed a notice
of appeal from the trial court’s order signed September 13, 2013, dismissing its
counterclaim and cross-action in the severed action docketed under cause number
2010-47654A. The appeal in the severed action was docketed under appellate case
number 14-14-00025-CV. On February 21, 2014, the appellees in the appeal of the
severed action, referred to as the Triyar Group, filed a notice of appeal from the
final judgment in the main case, which was docketed under case number 14-14-
00160-CV.

       The reporter’s records in these related appeals were taken by two court
reporters, Gina Wilburn and Terri W. Anderson. The records were originally due
January 13, 2014, and March 25, 2014, respectively. On March 11, 2014, Gina
Wilburn requested an extension of time to file the record until April 1, 2014, which
the court granted. The records were not filed. On April 15, 2014, this court ordered
the court reporters to file both records within thirty days. On April 16, 2014, Terri
W. Anderson filed a request for a sixty-day extension of time to file the record,
which the court granted in part, allowing an extension for only thirty days. The
records have not been filed with the court. Gina Wilburn and Terri W. Anderson
both have requested further extensions of time to prepare the records due to the
extraordinary length of the records and large numbers of exhibits. We GRANT the
requests and issue the following order.

       We order Gina Wilburn and Terri W. Anderson, the court reporters for
these cases, to file the records in these appeals on or before June 23, 2014. No
further extensions will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). If Gina Wilburn and Terri W.
Anderson do not timely file the records as ordered, we will issue an order
directing the trial court to conduct a hearing to determine the reason for the failure
to file the records.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.